Citation Nr: 0422192	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  00-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include pleurisy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Newark, 
New Jersey Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for pleurisy.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2003).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  See Pelegrini v. 
Principi, No. 01-944, slip op. at 10 (U.S. Vet. App. June 24, 
2004) (Pelegrini II).  In this case, the RO provided the 
veteran with VCAA notice in August 2001, after the November 
1999 adjudication of the veteran's claim.

The Court explained in Pelegrini II that failure of an agency 
of original jurisdiction (AOJ) (in this case, the RO) to give 
a claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Pelegrini II, slip op. at 
10-11.

The RO provided VCAA notice after the initial adjudication of 
the claim.  The notice that the RO provided does not clearly 
inform the veteran to submit all evidence in his possession.  
In a May 2000 hearing before a hearing officer at the RO, the 
veteran reported that he was receiving Social Security 
benefits because of his lung disorder.  The Board will remand 
the case to provide the veteran with complete notices as 
required by the VCAA, and to obtain records regarding the 
veteran's case from the United States Social Security 
Administration (SSA).

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should provide the 
veteran and his representative with the 
notices required under the VCAA and its 
implementing regulations.  This should 
include notice to the veteran to submit 
any and all evidence in his possession 
relevant to his claim.



2.  The AMC or RO should obtain records 
from SSA regarding the veteran's claim 
for or receipt of SSA benefits.  The 
records requested should include medical 
records that show the conditions or 
disabilities that form the basis of any 
award of SSA benefits.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




